DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the first region" in Line 3  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the second region" in Line 4  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4, 6-9, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al. (US Patent 6,381,117).
	In re claim 1, Nakagawa discloses a multilayer ceramic electronic component, comprising: 
a multilayer body (21 – Figure 4, Figure 7, Figure 8, col.4 l.23) including a plurality of stacked ceramic layers (22 – Figure 4, Figure 7, Figure 8, col.4 l.25) and including a first main surface (top 25 – Figure 4, Figure 7, Figure 8, col.4 l.34) and a second main surface (bottom 25 – Figure 4) that are opposite to each other in a stacking direction (Figure 4), a first side surface (25 facing viewer – Figure 4) and a second side surface (25 facing away from viewer – Figure 4) that are opposite to each other in a width direction orthogonal or substantially orthogonal to the stacking direction (Figure 4), and a first end surface (left 24 – Figure 4, col.4 l.36) and a second end surface (right 24 not shown in Figure 4) that are opposite to each other in a length direction orthogonal or substantially orthogonal to the stacking direction and the width direction (Figure 4); 
a plurality of first inner electrode layers (26 – Figure 4, col.4 l.37) stacked alternately with the plurality of ceramic layers and exposed at the first end surface (Figure 4); 
a plurality of second inner electrode layers (27 – Figure 4, col.4 l.41) stacked alternately with the plurality of ceramic layers and exposed at the second end surface (Figure 4, Figure 5); 
a first outer electrode (left 23 – Figure 4, col.4 ll.22-31) connected to the first inner electrode layers (26 – Figure 4) and disposed on the first end surface (Figure 4); and 
a second outer electrode (right 23 – Figure 4, col.4 ll.23-31) connected to the second inner electrode layers (27 – Figure 4) and disposed on the second end surface (right 24 – Figure 4, Figure 5); wherein the first outer electrode includes: 
a first underlying electrode layer (left 28 – Figure 4, Figure 7, Figure 8, col.4 ll.44-45) connected to the first inner electrode layers (right 26 – Figure 4) and disposed on the first end surface (Figure 4, Figure 7, Figure 8); 

a first plating layer (left 34 – Figure 4, Figure 7, Figure 8, col.5 l.28) covering the first conductive resin layer (Figure 4); 
the second outer electrode includes: 
a second underlying electrode layer (right 28 – Figure 4, Figure 7, Figure 8, col.4 ll.22-31; Note that both outer electrode structures are the same) connected to the second inner electrode layers (27 – Figure 4, Figure 7, Figure 8) and disposed on the second end surface (right 24 – Figure 4, Figure 5); 
a second conductive resin layer (right 29 – Figure 4, Figure 7, Figure 8, col.4 ll.22-31; Note that both outer electrode structures are the same) covering the second underlying electrode layer (Figure 4, Figure 5); and 
a second plating layer (right 34 – Figure 4, Figure 7, Figure 8; Note that both outer electrode structures are the same) covering the second conductive resin layer (Figure 4, Figure 5); and 
the first underlying electrode layer (left 28 – Figure 8) and the first plating layer (left 34 – Figure 8) are joined to each other in a first connecting portion without the first conductive resin layer interposed therebetween (Figure 8; Note that the conductive resin layer is only on the main surface), and the second underlying electrode layer (right 28 – Figure 8) and the second plating layer (right 34 – Figure 8) are joined to each other in a second connecting portion without the second conductive resin layer interposed therebetween (Figure 8).  
	In re claim 2, Nakagawa discloses the multilayer ceramic electronic component according to claim 1, as explained above. Nakagawa further discloses wherein the first underlying electrode layer (left 28 – Figure 4) and the second underlying electrode layer (right 24 – Figure 4) do not include a glass component (col.4 ll.47-52).
In re claim 3, Nakagawa discloses the multilayer ceramic electronic component according to Claim 1, as explained above. Nakagawa further discloses wherein the first underlying electrode layer (left 28 – Figure 8) is joined to the first plating layer (left 34 – Figure 8) without the first conductive resin layer interposed therebetween in a first connecting portion on four corner portions and ridge line portions of a surface opposing the first end surface (left 24 – Figure 8) (Figure 8; Note that the conductive resin layer does not extend onto the end surface); and 
the second underlying electrode layer (right 28 – Figure 8; Note that the construction of the external electrodes are the same) is joined to the second plating layer (right 34 – Figure 8) without the second conductive resin layer interposed therebetween in a second connecting portion on four corner portions and ridge line portions of a surface opposing the second end surface (right 24 – Figure 8)(Figure 8).
In re claim 4, Nakagawa discloses the multilayer ceramic electronic component according to Claim 1, as explained above. Nakagawa further discloses wherein the first underlying electrode layer (left 28 – Figure 4, Figure 8) and the first plating layer (left 34 – Figure 4, Figure 8) each have a higher electrical conductivity than the first conductive resin layer (left 29 – Figure 4, Figure 8) (col.4 ll.44-50, col.4 ll.58-60); and 
the second underlying electrode layer (right 28 – Figure 4, Figure 8) and the second plating layer (right 34 – Figure 4, Figure 8) each have a higher electrical conductivity than the second conductive resin layer (right 29 – Figure 4, Figure 8) (col.4 ll.44-50, col.4 ll.58-60).
In re claim 6, Nakagawa discloses the multilayer ceramic electronic component according to Claim 1, as explained above. Nakagawa further discloses wherein the first conductive resin layer (left 29 – Figure 8) is not present in a first region (any region where left 29 does not exist in Figure 8), and the second conductive resin layer (right 29 – Figure 8) is not present in a second region (any region where right 29 does not exist in Figure 8).
In re claim 7, Nakagawa discloses the multilayer ceramic electronic component according to Claim 1, as explained above. Nakagawa further discloses wherein in the first connecting portion (portion where left 28 contacts left 30 – Figure 8, col.4 l.46), a first conductive portion (left 34 – Figure 8) is between the first underlying electrode layer (left 28 – Figure 8) and the first plating layer (left 35 – Figure 8; Note that the Examiner is taking the plating layer to be element 35), and an electrical conductivity of the first conductive portion is higher than an electrical conductivity of 53the first conductive resin layer (col.5 ll.28-31, col.4 ll.58-60); and 
in the second connecting portion (portion where right 28 contacts right 30 – Figure 8) , a second conductive portion (right 34 – Figure 8) is between the second underlying electrode layer (right 28 – Figure 8) and the second plating layer (right 35 – Figure 8), and an electrical conductivity of the second conductive portion is higher than an electrical conductivity of the second conductive resin layer (col.5 ll.28-31, col.4 ll.58-60).
In re claim 8, Nakagawa discloses the multilayer ceramic electronic component according to Claim 7, as explained above. Nakagawa further discloses wherein a metal used in the first conductive portion (left 34 – Figure 8) is a metal used in the first underlying electrode layer (left 28 – Figure 8), a metal used in the first plating layer (left 35 – Figure 8), or an alloy of the metals (col.4 ll.45-52, col.5 ll.28-31); and 
a metal used in the second conductive portion (right 34 – Figure 8) is a metal used in the second underlying electrode layer (right 28 – Figure 8), a metal used in the second plating layer, or an alloy of the metals (col.4 ll.45-52, col.5 ll.28-31).
In re claim 9, Nakagawa discloses The multilayer ceramic electronic component according to Claim 1, as explained above. Nakagawa further discloses wherein the first outer electrode includes a third plating layer (left 35 – Figure 8) covering the first plating layer (left 34 – Figure 8); and 

In re claim 11, Nakagawa discloses a method of producing a multilayer ceramic electronic component including a multilayer body (21 – Figure 4, Figure 7, Figure 8) including a plurality of stacked ceramic layers (22 – Figure 4, Figure 7, Figure 8) and including a first main surface (top 25 – Figure 4, Figure 7, Figure 8) and a second main surface (bottom 25 – Figure 4, Figure 7, Figure 8) that are opposite to each other in a stacking direction (Figure 4, Figure 7, Figure 8), a first side surface (25 facing viewer – Figure 4, Figure 7, Figure 8) and a second side surface (25 facing away from viewer – Figure 4, Figure 7, Figure 8) that are opposite to each other in a width direction orthogonal or substantially orthogonal to the stacking direction (Figure 4, Figure 7, Figure 8), and a first end surface (left 24 – Figure 4, Figure 5) and a second end surface (right 24 – Figure 4, Figure 5) that are opposite to each other in a length direction orthogonal or substantially orthogonal to the stacking direction and the width direction, the method comprising the steps of: 
forming a first underlying electrode layer (left 28 – Figure 4, Figure 7, Figure 8) and a second underlying electrode layer (right 28 – Figure 4, Figure 5, Figure 7, Figure 8) on the first end surface and the second end surface (Figure 4, Figure 5, Figure 7, Figure 8), respectively; 
forming a first conductive resin layer (left 29 – Figure 8) and a second conductive resin layer (right 29 – Figure 8) to cover the first underlying electrode layer (left 28 – Figure 8) and the second underlying electrode layer (right 28 – Figure 8; Note that both outer electrode structures are the same), respectively; and 
forming a first plating layer (left 34 – Figure 8) and a second plating layer (right 34 – Figure 8) to 55cover the first conductive resin layer (left 29 – Figure 8) and the second conductive resin layer (right 29 – Figure 8), respectively; wherein 
the first underlying electrode layer (left 28 – Figure 8) and the first plating layer (left 34 – Figure 8) are directly joined to each other in a first connecting portion (Figure 8), and the second 
In re claim 13, Nakagawa discloses the multilayer ceramic electronic component according to Claim 1, as explained above. Nakagawa discloses wherein an inner surface of the first underlying electrode layer (left 28 – Figure 7) is only on the surface of the first end surface (left 24 – Figure 4, Figure 7) and an inner surface of the second underlying electrode layer (right 28 – Figure 7) is only on the surface of the second end surface (right 24 – Figure 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US Patent 6,381,117).
In re claim 10, Nakagawa discloses the multilayer ceramic electronic component according to Claim 1, as explained above. Nakagawa does not disclose54does not d a thickness of each of the first underlying electrode layer and the second underlying electrode layer is about 4 µm or more and about 7 µm or less at a position approximately in the middle with respect to a length in the stacking direction. However, it would have been an obvious matter of design choice to use In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US Patent 6,381,117) in view of Engel et al. (US Publication 2015/0103466).
In re claim 12, Nakagawa discloses the multilayer ceramic electronic component according to Claim 1, as explained above. Nakagawa does not disclose a plurality of floating inner electrode layers which are not connected to either of the first outer electrode or the second outer electrode.
Engel discloses a plurality of floating inner electrode layers (43 – Figure 2, ¶60) which are not connected to either of the first outer electrode (51 – Figure 2, ¶60)  or the second outer electrode (52 – Figure 2, ¶60).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the floating electrodes of Engel to provide for a device that has increased breakdown field strength (¶15 – Engel). 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) a region between the first plating layer and the an inner side of the first connection portion on the four corner portions and ridge line portions of the underlying electrode layer has a thickness at a central portion in the stacking direction that is greater than the underlying electrode layer.























Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848